Citation Nr: 1451630	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  09-36 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for renal problems, claimed as kidney failure and dialysis. 

3.  Entitlement to service connection for a heart condition, claimed as enlarged heart.

4.  Entitlement to service connection for a right hand condition. 

5.  Entitlement to service connection for a left hand condition. 

6.  Entitlement to service connection for a problem of skin, muscles, and tendons.

7.  Entitlement to service connection for nerve inflammation.

8.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran had active service from December 1967 to October 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs Regional Office in Atlanta, Georgia.  

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDING OF FACT

On October 7, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Board was notified by the RO in November 2014 that the Veteran died on November [redacted], 2014.  However, prior to his death, on October 7, 2014, the Board received notification from the Veteran that a withdrawal of this appeal is requested.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
A. JAEGER
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


